DETAILED ACTION
This Non-Final Office Action is responsive to Applicant’s Amendment filed on 19 Apr 2019 in which claims 1, 10, and 19 were amended.
Claims 1-20 are currently pending and under examination, of which claims 1, 10, and 19 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed for RCE on 05/17/2021 has been entered.
Examiner notes this is the fourth round of prosecution as subsequent to three RCEs.
 
Response to Arguments
Applicant’s remarks dated 04/19/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given to present status of claims and new art is identified per below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Boldon James, “Email Classifier” (YouTube Video available at: https://www.youtube.com/watch?v=oz2Iw5KBgN8), hereinafter BJames, in view of 
Boldon James, “Classifier Administration” (Youtube Video available at: https://www.youtube.com/watch?v=IOcgsEdD0Hs), hereinafter BJadmin, in view of
Di Castro et al., “You’ve got Mail, and Here is What you Could do With It! Analyzing and Predicting Actions on Email Messages”, hereinafter DiCastro.
With respect to claim 1, BJames teaches: 
A method of training a machine to protect secure information in computer communications, comprising: {BJames discloses an email classifier as a secure messaging solution which integrates with a suite of applications. BJames is largely suggestive of the claims as a whole and demonstrates commercial availability with a short video tutorial}
detecting, by a computer process running on a server, an initiation of an action including creating an attachment to an email and adding of an address associated with a destination domain, the action if executed transmits data to the destination domain, the detecting performed before the data is transmitted to the destination domain; {BJames [0:12-30] teaches Microsoft Outlook email functionality for sending emails with zoom-in on user entry of destination domain address. Further, [1:00-1:20] teaches attachment files being added to the email}
determining whether the destination domain is not a permissible destination for sending the secure information by determining whether the destination is outside a boundary of an organization within which the action is initiated {BJames [~0:30] teaches ribbon bar indicating boundary of an organization, e.g., Public, General, Confidential, Internal, HR only, Legal etc. Further, [0:48-1:00] discloses attributes including department. The technical effect is to prevent data leakage with recipient policy check [1:21-42]}
determining that the data contains secure information; {BJames [1:00-1:42] “Confidential” label with demonstrated functionality that automatically elevates classification of an email when attachment “Monthly Report” is drag-and-dropped into Outlook}
generating an alert signal to alert an initiator of the action and automatically recommending removing of the added address associated with the destination domain specified in the action; {BJames [1:20-1:50] teaches email recipient policy check with red warning alert window for unapproved recipients. Functionality provides button “Remove” for deleting recipients}
BJames further suggests customizable functionality but does not directly disclose “determining that the action is executed regardless of alerting”
BJadmin teaches 
determining that the action is executed regardless of alerting the initiator of the action to remove the added address associated with the destination domain specified in the action; and {BJadmin [2:18 and 5:22-6:30] depicts dropdown comprising options of unapproved recipient and notably “Policy override – You have chosen to ignore the policy warning by pressing Continue” among customizable functionality for administrator features. Ignoring a policy warning corresponds to regardless of alerting the initiator. Further detail includes Rule Wizard for sensitive data enforcement to include [5:40] “need-to-know Boundaries”}
233390.am7wherein the computer process is configured to share public network access and to recognize and access sensitive information in the server, the server being accessible from within an enterprise network and not from a public network, the computer process further configured to wait for initiations of actions to detect and pre-empt potentially sensitive information leaving the server. {BJadmin [5:30-6:30] teaches internal and external email domain permissions as definable by editing domain clearance. Tags are noted to identify whether or not to include “Public” in controlling data distribution for organization “MyCompany” policy. [4:30-5:30]. Finally, the element of a server is known as fundamental aspect of networked email}
BJadmin and BJames, are of course of the same software family, and directed to securing data transmission thus being analogous. A person having ordinary skill in the art would have considered prior to the effective date to utilize classifier administration features of BJadmin in combination with BJames email classifier as a combination of prior art elements according to known methods to yield predictable results. The motivation is to create customizable rule/policy according to design by administrator.
BJadmin further teaches “Parameters of the rule can be customised” (BJadmin [5:05]).
However, the combination of BJames and BJadmin does not directly disclose classifier “training”.
DiCastro teaches:
responsive to determining that the action including creating an attachment to an email has been executed subsequent to alerting the initiator of the action and responsive to receiving further feedback, training the computer process to learn that the destination domain is a permissible destination, the computer process trained using features associated with the destination, {DiCastro [P.311 Sect.5 ¶2] “the learning model is retrained” with features enumerated [Sect.4] as e-mail data further listed in Table 4, for the effect of [P.310 Sect3.1 ¶2] “update our model as follows. When a user i performs an action… feed it as a labelled example to our model” wherein labeled user action to update model is feedback. This allows for evaluation with respect to ground truth per [P.313 Sect.6 ¶3]. Additionally note transfer learning [P.313 Sect5.3]} 
DiCastro exemplifies methods applicable for machine learning on e-mail thus being analogous. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to train the classifier of BJames which enforces domain permission rules by incorporating the methods of DiCastro for the benefit of “online learning process” (DiCastro [Sect.5 ¶2]) and/or such that “a prior is learned for each type of user, later to be used in the regularization” (DiCastro [P.312 RtCol ¶1], [P.308 Num.2]).

With respect to claim 2, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1, further comprising 
	responsive to determining that the action is executed, training the computer process to learn that content of the data is not secure information. {BJames [~1:12] teaches that when the document Monthly Report is attached, the email classification automatically matches the classification of the document. Matching of the classification applies to attributes as illustrated to comprise “Public”, i.e., not confidential data}

With respect to claim 7, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1, wherein  
	the computer process automatically recommends removing the destination domain from a list of destinations in the action. {BJames [1:38-1:48] details functionality of window prompt comprising “click ‘Remove’ to delete these recipients” e.g., jane@personalfinance.com}

Claims 11 and 20 are rejected for the same rationale as claim 2.
Claim 16 is rejected for the same rationale as claim 7. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BJames, BJadmin, and DiCastro in view of 
Yildiz et al., “Corporate Email Classification and Evaluation System” (Machine Translation), hereinafter Yildiz.
With respect to claim 3, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1. Yildiz teaches wherein  
	the data comprises computer code and determining whether the data contains secure information comprises analyzing the computer code for variable names, patterns of keywords used, patterns of white spaces, determining authorship of the computer code and a project identified with the computer code. {Yildiz details Boldon James email classifier [P.2 RtCol Sect.B] and further notes extension to software, see [P.3 RtCol ¶1] “Microsoft Visual C# using Windows Forms technology. An application has been developed with the software language with this app emails from the e-mail server… estimated classification”. Notably, the classification includes [P.3 RtCol] “Virus: Red” which suggests analyzing code. Additionally, note [P.4 RtCol Sect.B ¶2] “dynamic training set”}
	Yildiz, being an extension to Boldon James, is directed to email classification thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail data transmitted for security as code such as that of Yildiz for the motivation of virus detection and prevention of data corruption though malicious code, e.g., “threats are detected” (Yildiz [P.3 Last¶]).

Claim 12 is rejected for the same rationale as claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BJames, BJadmin, and DiCastro in view of 
Zimmermann et al., US PG Pub No 20180027006A1, hereinafter Zimmermann
With respect to claim 4, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1. Zimmermann teaches wherein  
	the data comprises text and the determining whether the data contains secure information comprises performing natural language processing to determine content of the text. {Zimmermann [0570] “machine learning and natural language processing (NLP) to programmatically learn what topics are sensitive topics for an organization… cyber intelligence platform 6500 can then be configured with listeners that track user and application behavior around any documents”, [0138]}. 
Zimmerman is directed to guarding data with machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize NLP as disclosed by Zimmermann in combination with classifier of Boldon James as an obvious variant in applying a known technique to a known method to yield predictable results and/or because NLP may surface sensitive topics (Zimmermann [0557]).

Claim 13 is rejected for the same rationale as claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BJames, BJadmin, and DiCastro in view of 
Boldon James, “Office Classifier” (YouTube Video available at: https://www.youtube.com/watch?v=Z4QnMyaOfao), hereinafter BJoffice.
With respect to claim 5, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1. BJoffice teaches wherein  
	the data comprises image data, and the determining whether the data contains secure information comprises performing image processing. {BJoffice [0:30-1:45] teaches extension of classifier to comprise watermarking of documents} PHOSITA would have considered it obvious prior to the effective filing date to utilize the extension of classifier to include data watermarking as disclosed by BJoffice as part of the BJames platform as combining prior art elements according to known techniques to yield predictable results and/or for additional security features comprising image data.

Claim 14 is rejected for the same rationale as claim 5. 

Claims 6, 8, 10, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BJames, BJadmin, and DiCastro in view of 
Leddy et al., US PG Pub No 20200067861A1, hereinafter Leddy.
With respect to claim 6, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1. Leddy teaches wherein  
		the computer process determines that the data contains secure information with a confidence level {Leddy [1890] “generate risk scores”}, and based on the confidence level meeting a high alert threshold, generating a second alert signal to a system administrator {Leddy [1863] “Suppose that if a communication contains the term ‘ACME Bank’ and any hyperlinks, then a risk score is increased by 75 points… Depending on the score associated with the scanning of the content of a message, different actions are taken by platform 1600, such as allowing the message to be provided to the recipient, quarantining the message, alerting an administrator, etc.” Furthermore, [1647] “intermediate warning” and [1895] “at least one warning” suggests a plurality of alerts}.
Leddy is directed to guarding electronic data distribution using classification thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to assign variable risk scores in alerting an administrator as disclosed by Leddy in combination with the administrator classifier BJadmin as an obvious variant of alert and/or in order to resolve the urgency of risk by assigning “weight that indicates risk” (Leddy [1901]).

With respect to claim 8, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1. Leddy teaches wherein  
	the action comprises an action selected from the group consisting of an electronic mail action, an instant messaging action, posting on a social network, and an online chat action {Leddy [0062] “The messages can include email, SMS, social network posts”; [0272] “other types of communication are processed, instead of or in addition to email (100), such as those received by the user through any of a variety of channels including, but not limited to, email, SMS, instant messenger, Skype, voice mail, etc.”; [1151] “live stream of message traffic” is online chat; [1315]; [1764] “instant messaging clients can be monitored”}. PHOSITA would have considered it obvious prior to the effective filing date to include action variants detailed by Leddy as obvious because electronic communication is not the exclusive domain of email as noted “communications communicated over various channels” (Leddy [0232, 0250]). Doing so provides a more complete user history for the benefit of discovering narratives or plots which would not otherwise be detected from a single communication (Leddy [0406]).

With respect to claim 10, Leddy teaches: 
	A computer program product for training a machine to protect secure information in computer communications {Leddy [0054] “computer program product” whereby [0301] “emails are protected” illustrated by Figs 19 & 39, comprising [1838] “personally identifiable information” with detailed support vector machine and/or trained classifier of Fig 16. See also [1158-59] details Figs 11-12 “protection service (1106) reads messages from the email server”; [0239] “machine learning techniques are used to perform the training”}, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor to {Leddy [0054] “computer program product embodied on a computer readable storage medium; and/or processor, such as a processor configured to execute instructions”; Fig 15 computer} cause the processor to: 
	The remainder of this claim is rejected for the same rationale as claim 1.
Leddy is directed to information security for electronic communication with machine learning techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the techniques of claim 1 utilizing general computer hardware and program product disclosed by Leddy as obvious to try in applying known devices to known method to yield predictable results. Such elements are routinely found throughout most patent literature in the computer arts and do not present impediment for implementation of computer functionalities.

Claim 15 is rejected for the same rational as claim 6.
Claim 17 is rejected for the same rationale as claim 8. 

With respect to claim 19, Leddy teaches: 
	A system of training a machine to protect secure information in computer communications {Leddy Fig 15 computer system; [0054] “system” whereby [0301] “emails are protected” illustrated by Figs 19 & 39, comprising [1838] “personally identifiable information” with detailed support vector machine and/or trained classifier of Fig 16. See also [1158-59] details Figs 11-12 “protection service (1106) reads messages from the email server”; [0239] “machine learning techniques are used to perform the training”}, comprising: 
	at least one hardware processor coupled to a communication interface {Leddy [1888] “communications interface 2604, connected to one or more networks (depicted as a single network cloud 2606), and further including at least one processor 2608”, Fig 26}, 
The remainder of this claim is rejected for the same rationale as claim 10.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BJames, BJadmin, and DiCastro in view of 
Boldon James “Mobile Classifier” (Youtube Video available at: https://www.youtube.com/watch?v=7qDeXoT-_m8), hereinafter BJmobile.
With respect to claim 9, the combination of BJames, BJadmin, and DiCastro teaches the method of claim 1. BJmobile teaches wherein  
	the detecting, by a computer process running on a server, an initiation of an action if executed transmits data to a destination domain, comprises an operating system level process detecting of the initiation of the action. {BJmobile [~0:33] demonstrates operating system level process as applied to mobile smartphone platforms comprising iOS, Windows Phone, and Android}.
	BJmobile is of the same software family Bolton James and directed to information security for electronic communication thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail the security of Boldon James across diverse OS platforms as disclosed in BJmobile for the benefit of user friendly interface to comprise a security over a plurality of device embodiments.

Claim 18 is rejected for the same rationale as claim 9. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ruoti et al., “MessageGuard: A Browser-based Platform for Usable, Content-Based Encryption Research” discloses Xmail overlay for Gmail.
Bhowmick et Hazarika, “Machine Learning for E-mail Spam Filtering: Review, Techniques, and Trends” discloses general state of art.
Zhao et al., “Optimizing Personalized Email Filtering Thresholds to Mitigate Sequential Spear Phishing Attacks” discloses personalized filter thresholds, published AAAI.
Dredze et al., “Intelligent Email: Aiding users with AI” discloses AI for email, circa 2008.
Rice et Hsu, “EZ Reader: Embedded AI for Automatic Electronic Mail Interpretation and Routing” discloses AI for email, circa 1996.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124